Opinion filed January 20, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00225-CV
                                     __________

                 IN THE INTEREST OF D.M., A CHILD

                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 7963-CX


                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court appointed the
Department of Family and Protective Services as the permanent managing
conservator of D.M. The mother, who was appointed as a possessory conservator
with limited possession, filed a notice of appeal. We dismiss the appeal.
      The mother’s court-appointed appellate counsel has filed a motion to
withdraw and a supporting brief in which she professionally and conscientiously
examines the record and applicable law and concludes that the appeal is frivolous.
The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08
(Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel
Op.] 1978). In light of a recent holding by the Texas Supreme Court, however, an
Anders motion to withdraw “may be premature” if filed in the court of appeals under
the circumstances presented in this case. See In re P.M., No. 15-0171, 2016 WL
1274748, at *3 (Tex. Apr. 1, 2016). The court in P.M. stated that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” Id.
      Appellant’s counsel provided Appellant with a copy of the brief, the motion
to withdraw, and an explanatory letter. Counsel also informed Appellant of her right
to review the record and file a pro se response to counsel’s brief. In compliance with
Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided
Appellant with a copy of the reporter’s record and the clerk’s record. We conclude
that Appellant’s counsel has satisfied her duties under Anders, Schulman, and Kelly.
      Appellant filed a pro se response to counsel’s Anders brief. Of note in her
response are statements by Appellant that she “was never given, nor offered legal
representation” and “was never allowed to defend” herself. The record reveals
otherwise.    The trial court appointed an attorney ad litem for Appellant on
December 1, 2015, almost eight months before the final hearing, and Appellant was
represented by a court-appointed attorney at the final hearing.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of P.M.,
we deny the motion to withdraw that was filed by Appellant’s court-appointed
counsel on appeal. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.


January 20, 2017                                      PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                            2